Exhibit 10.2



















STOCK PURCHASE AGREEMENT


AMONG


HALCYON JETS HOLDINGS, INC.


HALCYON JETS, INC.


AND


HALCYON JETS ACQUISITION GROUP,  LLC








Dated: July 1, 2009




1

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT is made as of July 1, 2009 (the “Agreement”),
among Halcyon Jets Acquisition, Group, LLC., a limited liability company
existing under the laws of the State of New Jersey (the “Purchaser”), Halcyon
Jets, Inc., a corporation existing under the laws of the State of New Jersey
(“Halcyon”), and Halcyon Jets Holdings, Inc., a corporation existing under the
laws of the State of Delaware corporation (“Holdings” or the “Seller”).
 
RECITALS:
 
 
WHEREAS, Halcyon is in the business of providing brokerage services to the
private aviation industry outsourced patient assistance program under the brand
name “Halcyon”  (the "Business"); and
 
WHEREAS, Holdings is the sole shareholder of Halcyon; and
 
WHEREAS, Purchaser wishes to purchase from Holdings, and Holdings wishes to
sell, assign and transfer to Purchaser, all of the outstanding stock of Halcyon,
and Purchaser also  has agreed to assume the Assumed Liabilities;
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants of the Parties contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:
 
ARTICLE I
SALE OF STOCK
 
1.1 Sale of Stock.
 
On the Closing Date (as defined in Section 3.1), upon the terms and subject to
the conditions contained herein, Seller shall sell, convey, transfer, assign and
deliver to Purchaser, and Purchaser shall purchase from Seller, all of the
issued and outstanding shares of Halcyon (the "Shares"):
 
Subject to the terms and conditions of this Agreement, at the Closing, the
Shares shall be transferred to the Purchaser free and clear of all liabilities,
obligations, liens and encumbrances excepting only Assumed Liabilities.
 
1.2 Assumption of Certain Liabilities.
 
Subject to the terms and conditions hereof, on the Closing Date, Purchaser shall
assume and agree to pay, perform and discharge in a timely manner, only the
following liabilities and obligations of the Seller (the "Assumed Liabilities"):
 
(a) all liabilities and obligations of Seller relating to any and all pending or
threatened claims or litigation in which Seller is or may be involved, including
without limitation the pending matters listed on a schedule of such litigation
to be prepared by Seller on the Closing Date; and
 
 
 
2

--------------------------------------------------------------------------------


 
 
(b) all liabilities and obligations arising out of or relating to any of the
assets and business of Halcyon, including any guarantees by Seller, which arise
before, on or after the Closing Date; and
 
(c) any liabilities, debts and other obligations of the Seller at Closing,
inlcuding under any contracts, agreements or leases existing at or before the
Closing Date, whether as guarantor, co-contracting party with Halcyon, or in any
other manner.
 
ARTICLE II 
PURCHASE PRICE
 
2.1 Amount of Purchase Price.
 
The purchase price for the Shares (the “Purchase Price”) shall be One Hundred
Thousand Dollars ($100,000) payable by the Purchaser's promissory note (the
“Note”) payable to the Seller in the form of Exhibit A to this Agreement. The
Note shall bear interest at the rate of two percent (2%) per year and be payable
interest only annually, with the principal due on the tenth (10th) anniversary
of the Closing Date.  
 
2.2 Transfer Taxes.
 
Purchaser will pay to the appropriate taxing authority all transfer,
documentary, sales, use, value-added, registration and other similar taxes
(including, without limitation, all applicable gains taxes) with respect to the
sale and transfer of the Shares, and any penalties, interest and additions to
taxes with respect thereto due and payable as a result of the consummation of
the transactions contemplated by this Agreement.
 
ARTICLE III
CLOSING AND TERMINATION
 
3.1 Closing Date.
 
Subject to the satisfaction of the conditions set forth in Sections 7.1 and 7.2
hereof (or the waiver thereof by the party entitled to waive that condition),
the closing of the sale and purchase of the Shares provided for in Section 1.1
hereof (the "Closing") shall take place at the New York office of the Seller (or
at such other place as the parties may designate in writing) on such date as the
Seller and the Purchaser may designate. The date on which the Closing shall be
held is referred to in this Agreement as the "Closing Date".
 
3.2 Deliveries to Purchaser by Seller.
 
At the Closing, Seller will deliver to Purchaser the following:
 
(a) a stock power, duly endorsed for transfer, with respect to the Shares;
 
 
 
3

--------------------------------------------------------------------------------


 
(b) copies of Seller's resolutions and other proceedings taken authorizing the
execution, delivery and performance of this Agreement and all actions necessary
or desirable hereunder, certified by the appropriate officer of Seller;
 
3.3 Deliveries to Seller by Purchaser.
 
At the Closing, Purchaser will deliver to Seller the following:


(a) the promissory Note for the purchase price of the Shares, guaranteed as
provided herein;
 
(b) the indemnifications provided for in Article VII.
 
(c)           written assumptions of the debts and obligations of Seller.


3.4 Termination of Agreement.
 
This Agreement may be terminated prior to the Closing as follows:
 
(a) At the election of the Seller or the Purchaser on or after July 31, 2009, if
the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;
 
(b) by mutual written consent of the Seller and the Purchaser; or
 
(c) by the Seller or the Purchaser if there shall be in effect a final
non-appealable order of a governmental body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not non-appealable (and
pursue such appeal with reasonable diligence).
 
3.5 Procedure Upon Termination.
 
In the event of termination and abandonment by the Purchaser or the Seller, or
both, pursuant to Section 3.4 of this Agreement, written notice thereof shall
forthwith be given to the other party or parties, and this Agreement shall
terminate, and the purchase of the Assets under this Agreement shall be
abandoned, without further action by the Purchaser or the Sellers. If this
Agreement is terminated as provided above, each party shall redeliver all
documents, work papers and other material of any other party relating to the
transactions contemplated by this Agreement, whether so obtained before or after
the execution hereof, to the party furnishing the same.
 
3.6 Effect of Termination.
 
In the event that this Agreement is validly terminated as provided herein, then
each of the parties shall be relieved of their duties and obligations arising
under this Agreement after the date of such termination and such termination
shall be without liability to the Purchaser, or the Seller; provided, further,
however, that nothing in this Section 3.6 shall relieve the Purchaser or Seller
of any liability for a breach of this Agreement.
 
 
 
4

--------------------------------------------------------------------------------


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO THE SELLER
 
Seller hereby represents and warrants to the Purchaser that:
 
4.1 Organization and Good Standing of the Seller.
 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation as set forth
above. Except as otherwise provided herein, the Seller is not required to be
qualified to transact business in any other jurisdiction where the failure to so
qualify would have an adverse effect on the business of the Seller.
 
4.2 Authority.
 
(a) The Seller has full power and authority (corporate and otherwise) to carry
on its business and has all permits and licenses that are necessary to the
conduct of its business or to the ownership, lease or operation of its
properties and assets, except where the failure to have such permits and
licenses would not have a material adverse effect on the Seller’s business or
operations (“Material Adverse Effect”).
 
(b) The execution of, and the transactions contemplated by, this Agreement have
been, or will be prior to Closing, duly authorized by the Seller's Board of
Directors.
 
(c) Subject to any consents required under Section 4.3 below, the Seller has the
full legal right, power and authority to execute, deliver and carry out the
terms and provisions of this Agreement; and this Agreement has been duly and
validly executed and delivered on behalf of Seller and constitutes a valid and
binding obligation of the Seller enforceable in accordance with its terms.
 
(d) Neither the execution and delivery of this Agreement, the consummation of
the transactions herein contemplated, nor compliance with the terms of this
Agreement will violate, conflict with, result in a breach of, or constitute a
default under any statute, regulation, indenture, mortgage, loan agreement, or
other agreement or instrument to which the Seller is a party or by which it or
any of them is bound, any charter, regulation, or bylaw provision of Holdings,
or any decree, order, or rule of any court or governmental authority or
arbitrator that is binding on r the Seller in any way, except where such would
not have a Material Adverse Effect.
 
4.3 Consents.
 
No consents or approvals of any public body or authority and no consents or
waivers from other parties to leases, licenses, franchises, permits, indentures,
agreements or other instruments are (i) required for the lawful consummation of
the transactions contemplated hereby, or (ii) necessary in order that the
business currently conducted by Halcyon can be conducted by it in the same
manner after the Closing as heretofore conducted by Halcyon, nor will the
consummation of the transactions contemplated hereby result in creating,
accelerating or increasing any liability of or to the Seller, except where the
failure of any of the foregoing would not have a Material Adverse Effect.
 
4.4           Broker.
 
Seller has not retained any broker in connection with any transaction
contemplated by this Agreement.  Seller shall not be obligated to pay any fee or
commission associated with the retention or engagement by the Seller of any
broker in connection with any transaction contemplated by this Agreement.
 
 
 
5

--------------------------------------------------------------------------------




ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
5.1 Organization and Good Standing.
 
The Purchaser is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of New Jersey.
 
5.2 Authority.
 
The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement have been, or will prior to Closing
be, duly and validly approved and acknowledged by all necessary limited
liability company action on the part of the Purchaser.
 
5.3 Conflicts; Consents of Third Parties.
 
(a) The execution and delivery of this Agreement, the acquisition of the Assets
by Purchaser and the consummation of the transactions herein contemplated, and
the compliance with the provisions and terms of this Agreement, are not
prohibited by the Articles of Formation or Operating Agreement of the Purchaser
and will not violate, conflict with or result in a breach of any of the terms or
provisions of, or constitute a default under, any court order, indenture,
mortgage, loan agreement, or other agreement or instrument to which the
Purchaser is a party or by which it is bound.
 
(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or governmental body
is required on the part of the Purchaser in connection with the execution and
delivery of this Agreement or the compliance by Purchaser with any of the
provisions hereof.
 
5.4 Litigation.
 
There are no legal proceedings pending or, to the best knowledge of the
Purchaser, threatened that are reasonably likely to prohibit or restrain the
ability of the Purchaser to enter into this Agreement or consummate the
transactions contemplated hereby.
 
5.5 Broker.
 
The Purchaser has not retained any broker in connection with any transaction
contemplated by this Agreement. Seller shall not be obligated to pay any fee or
commission associated with the retention or engagement by the Purchaser of any
broker in connection with any transaction contemplated by this Agreement.
 
5.6 Liabilities and Litigation of Halcyon.
 
Purchaser acknowledges and agrees that there is pending litigation in which
Halcyon is involved, is fully aware of the nature and extent of the litigation,
and undertakes, covenants and agrees to cause Halcyon to continue to defend,
pursue and resolve such litigation, with no cost, exposure, risk or involvement
of Seller.  Purchaser also understands and agrees that Seller is also a named
party in the pending litigation, and Purchaser expressly assumes all loss,
liability and risk of such litigation, and further expressly assumes all other
debt, liabilities and claim of and against Seller by any party.
 
6

--------------------------------------------------------------------------------


 
 
ARTICLE VI
CONDITIONS TO CLOSING
 
6.1 Conditions Precedent to Obligations of the Purchaser.
 
The obligation of the Purchaser to consummate the transactions contemplated by
this Agreement is subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Purchaser in whole or in part to the extent permitted by applicable law):
 
(a) all representations and warranties of the Seller contained herein shall be
true and correct as of the date hereof;
 
(b) all representations and warranties of the Seller contained herein qualified
as to materiality shall be true and correct, and the representations and
warranties of the Sellers contained herein not qualified as to materiality shall
be true and correct in all material respects, at and as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that time;
 
(c) the Seller shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by them on or prior to the Closing Date;
 
(d) the Purchaser shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Purchaser)
executed by the Seller certifying as to the fulfillment of the conditions
specified in Sections 6.1(a), 6.1(b) and 6.1(c) hereof;
 
(e) there shall not have been or occurred any Material Adverse Change;
 
(f) the Seller shall have obtained all consents and waivers referred to in
Section 4.3 hereof, in a form reasonably satisfactory to the Purchaser, with
respect to the transactions contemplated by this Agreement;
 
(g) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller or the Purchaser seeking to restrain or prohibit
or to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby, and there shall not be in effect any order by
a governmental body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
 
(h) the name of the Seller shall have been changed to a name that do not include
the word “Halcyon”;
 
(i) the shareholders of Seller shall have approved this Agreement and the
transactions contemplated by this Agreement; and
 
6.2 Conditions Precedent to Obligations of the Seller.
 
The obligations of the Seller to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Seller in whole or in part to the extent permitted by applicable law):
 
 
 
7

--------------------------------------------------------------------------------


 
(a) all representations and warranties of the Purchaser contained herein shall
be true and correct as of the date hereof;
 
(b) all representations and warranties of the Purchaser contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date;
 
(c) the Purchaser shall have performed and complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date;
 
(d) the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Sellers) executed
by the Chief Executive Officer of the Purchaser certifying as to the fulfillment
of the conditions specified in Sections 6.2(a), 6.2(b) and 6.2(c);
 
(e) the shareholders of Seller shall have approved this Agreement and the
transactions contemplated by this Agreement;
 
(f) the Seller shall have received the written resignations of each officer and
director of the Seller; and
 
(g) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Selleror the Purchaser seeking to restrain or prohibit
or to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby, and there shall not be in effect any Order by
a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby.
 
(h) Seller shall have received the Note and the Indemnification.
 
ARTICLE VII
INDEMNIFICATION
 
7.1 Indemnification.
 
(a) Subject to Section 7.2 hereof, the Purchaser and Gregory D. Cohen hereby
agree to indemnify and hold the Seller, and its directors, officers, employees,
Affiliates, agents, successors and assigns (collectively, the " Indemnified
Parties") harmless from and against:
 
(i) any and all liabilities of the Seller of every kind, nature and description,
absolute or contingent, existing as against the Seller prior to and including
the Closing Date or thereafter coming into being or arising by reason of any
state of facts existing, or any transaction entered into, on or prior to the
Closing Date;
 
(ii) subject to Section 7.2, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Purchaser set forth in Section
5 of this Agreement, or any representation or warranty contained in any
certificate delivered by or on behalf of the Purchaser pursuant to this
Agreement, to be true and correct in all respects as of the date made;
 
(iii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Purchaser under this Agreement;
 
(iv) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including reasonable
attorneys' and other professionals' fees and disbursements (collectively,
"Expenses") incident to any and all losses, liabilities, obligations, damages,
costs and expenses with respect to which indemnification is provided hereunder
(collectively, "Losses").
 
 
8

--------------------------------------------------------------------------------


 
 
 
(b) Subject to Section 7.2, the Seller hereby agrees to indemnify and hold the
Purchaser and their respective Affiliates, agents, successors and assigns
(collectively, the "Seller Indemnified Parties") harmless from and against:
 
(i) any and all Losses based upon, attributable to or resulting from the failure
of any representation or warranty of the shareholders of Alliance Network
Communications, Inc. (the “Shareholders”) in that certain Share Exchange
Agreement (the “Exchange Agreement”) of even date herewith between Holdings and
the Shareholders to be true and correct as of the date made;
 
(ii) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Shareholders under the
Exchange Agreement; and
 
(iii) any and all Expenses incident to the foregoing.
 
7.2 Limitations on Indemnification for Breaches of Representations and
Warranties.
 
An indemnifying party shall not have any liability under Section 7.1(a), other
than 7.1(a)(i), or Section 7.1(b) above unless the aggregate amount of Losses
and Expenses to the indemnified parties finally determined to arise thereunder
exceeds $5,000 (the “Basket”) and, in such event, the indemnifying party shall
be required to pay the entire amount of such Losses and Expenses in excess of
$5,000 (the “Deductible”).
 
7.3 Indemnification Procedures.
 
(a) In the event that any Legal Proceedings shall be instituted or that any
claim or demand ("Claim") shall be asserted by any Person in respect of which
payment may be sought under Section 7.1 hereof (regardless of the Basket or the
Deductible referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party.  The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder. If the indemnifying party elects to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the indemnified party of its intent to do so.  If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim. If the indemnified party defends any Claim, then
the indemnifying party shall reimburse the indemnified party for the Expenses of
defending such Claim upon submission of periodic bills.  If the indemnifying
party shall assume the defense of any Claim, the indemnified party may
participate, at his or its own expense, in the defense of such Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of the indemnifying party if,
(i) so requested by the indemnifying party to participate or (ii) in the
reasonable opinion of counsel to the indemnified party, a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Claim. The parties
agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Claim.
 
(b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
(c) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.
 
 
9

--------------------------------------------------------------------------------


 
 
ARTICLE VIII
MISCELLANEOUS
 
8.1 Payment of Sales, Use or Similar Taxes.
 
All sales, use, transfer, intangible, recordation, documentary stamp or similar
Taxes or charges, of any nature whatsoever, applicable to, or resulting from,
the transactions contemplated by this Agreement shall be borne by the Purchaser.
 
8.2 Survival of Representations and Warranties.
 
The parties hereto hereby agree that the representations and warranties
contained in this Agreement or in any certificate, document or instrument
delivered in connection herewith, shall survive the execution and delivery of
this Agreement, and the Closing hereunder, regardless of any investigation made
by the parties hereto; provided, however, that any claims or actions with
respect thereto shall terminate unless within twenty four (24) months after the
Closing Date written notice of such claims is given to the Seller or such
actions are commenced. Nothing in this Section 8.2 shall limit or otherwise
affect the indemnification of Section 7.1(a)(i).
 
8.3 Expenses.
 
Except as otherwise provided in this Agreement, the Purchaser shall bear the
expenses incurred in connection with the negotiation and execution of this
Agreement and each other agreement, document and instrument contemplated by this
Agreement and the consummation of the transactions contemplated hereby and
thereby, it being understood that in no event shall the Seller bear any of such
costs and expenses.
 
8.4 Specific Performance.
 
The Seller acknowledges and agrees that the breach of this Agreement would cause
irreparable damage to the Purchaser and that the Purchaser will not have an
adequate remedy at law. Therefore, the obligations of the Seller under this
Agreement, including, without limitation, the Seller’s obligation to sell the
Shares to the Purchaser, shall be enforceable by a decree of specific
performance issued by any court of competent jurisdiction, and appropriate
injunctive relief may be applied for and granted in connection therewith, so
long as Purchaser has otherwise complied with all of its undertakings,
warranties, indemnifications and representations contained herein. Such remedies
shall, however, be cumulative and not exclusive and shall be in addition to any
other remedies which any party may have under this Agreement or otherwise.
 
8.5 Further Assurances.
 
The Seller and the Purchaser each agrees to execute and deliver such other
documents or agreements and to take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.
 
8.6 Submission to Jurisdiction; Consent to Service of Process.
 
(a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of New York
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
 
(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 8.10.
 
8.7 Entire Agreement; Amendments and Waivers.
 
This Agreement (including the schedules and exhibits hereto) represents the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought.  No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.
 
 
10

--------------------------------------------------------------------------------


 
 
8.8 Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.
 
8.9 Headings.
 
The section headings of this Agreement are for reference purposes only and are
to be given no effect in the construction or interpretation of this Agreement.
 
8.10 Notices.
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally or mailed by certified mail,
return receipt requested, to the parties (and shall also be transmitted by
facsimile to the Persons receiving copies thereof) at the following addresses
(or to such other address as a party may have specified by notice given to the
other party pursuant to this provision):
 
(a)  
Holdings and the Seller:



Halcyon Jets Holdings, Inc.
336 West 37th Street
Eighth Floor
New York, New York 10018


Copy to:


W. Raymond Felton
Greenbaum, Rowe, Smith & Davis LLP
P.O.Box 5600
99 Wood Avenue South
Woodbridge, New Jersey 07095


(b)  
Purchaser:

18 Hearthstone Terrace
Livingston, New Jersey 07039
 
Copy to:


David Schrader, Esq.
Schrader & Schoenberg, LLP
711 Third Avenue
New York, New York 10017


8.11 Severability.
 
If any provision of this Agreement is invalid or unenforceable, the balance of
this Agreement shall remain in effect.
 
8.12 Binding Effect; Assignment.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.  Nothing in this Agreement
shall create or be deemed to create any third party beneficiary rights in any
person or entity not a party to this Agreement except as provided below.  No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Sellers or the Purchaser (by operation of law or otherwise)
without the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void.
 


[Signature page follows]


11

--------------------------------------------------------------------------------





  HALCYON JETS HOLDINGS, INC.          
 
By:
/s/ Jan E. Chason       Name: Jan E. Chason        Title: Chief Financial
Officer            

 

  HALCYON JETS, INC.          
 
By:
/s/ Jan E. Chason       Name: Jan E. Chason       Title: Chief Financial
Officer           

  HALCYON JETS ACQUSITION GROUP, LLC          
 
By:
/s/        Name:  Gregory D. Cohen       Title:     Managing Director          

  AS TO ARTICLE VII ONLY:          
 
By:
/s/ Gregory D. Cohen       Name: Gregory D. Cohen                   






 
12